Maeshall, J.
The contract of employment is in writing. The writing is not in itself ambiguous. Neither is it uncertain when applied to the subject and situation with which it dealt. Hence there was no legitimate room on the trial for evidence to explain it, and, in no event, any evidence to vary ■or contradict it. .Whether in the progress of executing the agreement respondent did more than the writing, looking ■at the language thereof, contemplated, as appellant contends, does not make any difference.
If the language of an agreement is ambiguous, either in itself or when applied to the subject matter thereof, the widest scope of permissible evidence in aid of construction does not include engrafting on to the writing a feature not within the reasonable scope of its language, read in the light of all the circumstances.
The paper in its literal sense only called upon appellant to create a condition rendering respondent able to make a deal, satisfactory to himself, by a date mentioned, or in other words, to furnish respondent with a satisfactory customer for his property within such date. It is not perceivable how any other idea could, in any event, be found within the reasonable meaning of the language the parties used. To expand it beyond that scope would be to vary or contradict the contract in the name of construction, not to construe it.
It seems to follow, necessarily, that the respondent was employed as a mere middleman, as the trial court held, rendering the evidence introduced, or offered, regarding his having taken pay from appellant’s customer, as well as from appellant, immaterial.
A middleman, employed by a party to merely find a purchaser satisfactory to his employer, may produce another by whom he is also employed and properly take pay from both, *393if such, purchaser proves satisfactory to such person. In such circumstances, as has frequently been held, it is of no importance to the seller that his agent is at the same time an agent for the person with whom he deals. The seller is supposed to act upon his own judgment in the matter, his agent •only creating a condition for him to apply that judgment to. Donohue v. Padden, 93 Wis. 20, 66 N. W. 804; Barry v. Schmidt, 57 Wis. 172, 15 N. W. 24.
We have not overlooked the fact that respondent, as an inducement to appellant to make the deal, confirmed representations the person produced as purchaser made respecting property he proposed to use in the deal. That is not material, especially in view of the fact that no substantial showing was made that the representations were not correct. The mere fact of itself, that respondent added his assurance to that of the proposed buyer, in order to make him a satisfactory purchaser, does not seem to he of any importance whatever.
By the Court. — The judgment is affirmed.